In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated May 11, 2007, which, upon a fact-finding order of the same court dated March 14, 2007, made upon the appellant’s admission, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of unlawful defacement of property, adjudged him to be a juvenile delinquent, and conditionally discharged him for a period of 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.